In The
                    Court of Criminal Appeals
                                of       Texas



Ex Parte:                            §
     Randolph Lee Nobles                     State of Texas

                                     §
     v.                              §




                                Case No.
                   Tr.   Ct.   No.       10-03-048-CRW-D

                         CCA No. WR-75,795-04



                   Petition for Discretionary
                                 Review




                     Oral Argument Requested




                                                                 RECEIVED IN
                                                           COURT OF CRIMINAL APPEALS

                                                                 JAN 23 2015

                                                              Abel Acosta, Clerk
>~~




                                 Table of Contents


      Cover Page                                                          1
      Table of Contents                                                   2
      Identity of Judge, Parties and Counsel                              3
      Index of Authorities                                                4

      Statement Regarding Oral Argument                                    5
      Statement of the Case                                               6
      Statement of Procedural History                                     7
      Grounds for Review                                                8,9
      Argument                                                        10,11
      Prayer for Relief                                                   12
      Appendix.                                                           13
           (a) Judgement Sheet and Indictment
           (b) Official Notices from Court of Criminal Appeals
           (c) Attorney letter dated June 2, 2010
           (d) Attorney letter dated October 16, 2013
           (e) Attorney letter dated July 8, 2014
           (f) P.S.I. Report
           (g) Transcripts (8 pages) - Punishment Hearing
           (h) State Fire Marshal'.s Investigation Report (3 pages)
           (i) Excerpts from Wilson County News (3 pages)
                   Lead investigator Carlos D Garza was arrested 4 days
                   after the interview with Randolph Lee Nobles....
              Identity of Jud^. Parties and Counsel

           JudSe;   Hon. Stella H. Saxon - 218th District
                    101 N Panna Maria Ave, Karnes, TX 78118
                    (803) 780-3089     Fax: 780-3227

       Defendant:   Randolph Lee Nobles - # 01686000
                    Sanders Estes Correctional Center
                    1100 Hwy 1807, Venus TX 76084
                    (972) 366-3334

  State Attorney: Rena Pena / Audrey Louis
                    1327 3rd St, Floresville TX 78114
                    (803) 393-2200       Fax: 393-2205

Defense Attorney;   Ed Shaughnessy III
                    206 E Locust St, San Antonio TX 78212
                    (210) 212-6700
                      Index of Authorities

Brady v. Maryland, 83 S. Ct. 1194
Ex Parte Elizondo, 947 S.W.2d 202
Fed. Rules of Crim. Proc. Rule 11
Herrera V. Collins, 506 U.S.390T 113 S. Ct. 853, 122 L. Ed. 2d 203
Monroe v. U. s., 463 F.2d 1032
Schlup y. Delo, 513 u.s.298, 314, 115 S. Ct. 851, 130 L. Ed. 2d 808
Schnautz v. Beto, 416 F.2d 214
Tex. Code Crim. Proc. Art. 11.07
Timmreck, 441 U.S.780, 784, 95 S.Ct.:2085, 60 L. Ed. 2d 634
Ex Parte Tuley, 109 S.W.3d 388
U.S.C.A. Const. Amend. 14
State v. Vasguez, 889 S.W.2d 588
                Statement Regarding Oral Argument

     Petitioner, Randolph Lee Nobles, requests to have oral argu
ment by way of telephonic means if possible for the following
reason. Petitioner is illiterate with just an Eighth Grade educ
ation and can articulate and argue his case better orally rather
than having to use a mediator to be translative of his statements
and counterstatements to argue the merits of his case.
                      Statement of the Case


     This is a subsequent application for a writ of habeas corpus,
Tex. Code Crim. Proc. Art. 11.07 Sec. 4(a)-(c): actual innocence
of the crime of Arson, Penal Code 28.02. Exculpatory evidence was
withheld from Petitioner and Petitioner's attorney which led
Petitioner to enter into an unvoluntary plea of guilty. Petitioner
attempted to withdraw his guilty plea after being admonished by
the court, but was denied by the Court to withdraw his plea of
guilty. The evidence withheld (forensic's report, homeowner's
insurance settlement, homeowner's personal financial disclosures,
and homeowner's prior sexual relationship she had with the police
investigator Carlos Garza) among other relevant facts recently
made available can show that no reasonable juror could have found
Petitioner guilty in light of the new evidence.
                 Statement of Procedural History


     Petitioner, Randolph Lee Nobles, filed a subsequent Writ of
Habeas Corpus 11.07, Sec. 4(a)-(c): Actual innocence; TR. CT.
No. 10-03-048-CRW-D; WR-75,795-04 that was received by the Court
on December 5, 2014, and was dismissed without written order on
December 17, 2014.
     Petitioner requested to extend time for filing Petition for
Discretionary Review on January 5, 2015, and filed for Petition
for Discretionary Review on January 5, 2015.
                        Grounds for Review


1) Exculpatory and newly discovered evidence was withheld from
Petitioner and his defense attorney, Ed Shaughnessy III, that has
recently been made available that no reasonable juror could have
found Petitioner guilty in light of the newly discovered and
exculpatory evidence withheld by the State's prosecuting attorney
despite his plea of guilty. Plea of guilty was unvoluntary.
2)   The evidence is insufficient to support the conviction.
Fire Marshall's Report of forensic lab results refutes use of
accellerant as cause of house fire. Homeowner's personal financial
disclosures that were withheld from Petitioner and his attorney
prove homeowner, Joan Thompson, to be delinquent in home mortgage
payments and collected over $126,500.00 from insurance policy
and had a sexual relationship with Sheriff's lead investigator,
Carlos Garza, prior to home fire that could constrew bias of
investigation, and that homeowner's benefit from loss of home
together can be seen as suspiciousness of arson by reasonable
juror.


3) Ineffective assistance of counsel. Trial counsel did not
investigate the case, did not file any pretrial motions and
failed to inspect evidence before he misled Petitioner to enter
into an involuntary plea of guilty. His only trial strategy
appears to have Petitioner plead guilty without an investigation
of the case, no pretrial motions filed, and no inspection of
evidence; clearly establishing his lack of representation below
standard that meets the two-prong attack of Strickland.

4)   Petitioner's plea of guilty was involuntary. Petitioner was
accepting his attorney's advice to plead guilty, but did not want
to plead guilty. He attempted to withdraw his guilty plea and was
clearly confused when addressed by the Court. Petitioner has
mental limitations with an I.Q. of 74 and is illiterate, making a
colloquy inadequate even though it would usually-.be sufficient.
                             Argument


     This subsequent application for writ of habeas corpus is
part Herrera-type and part Schlup-type (Herrera v. Collins,
506 U.S.390, 113 S. Ct. 853, 122 L. Ed. 2d 203 (1993); Schlup v. Delo,
513 U.S.298, 314, 115 S. Ct. 851, 130 L. Ed. 2d 808 (1995)). Petit
ioner claims actual innocence and Constitutional violations under
Tex. Code Crim. Proc. Art. 11.07. Claims of actual innocence are
cognizable by Court of Criminal Appeals in post-conviction habeas
corpus proceedings for confinement and raise issues of federal
constitutional magnatude (Ex Parte Elizondo, 947 S.W.2d 202 (1996),
U.S.C.A. Const. Amend. 14. An applicant's guilty Plea does not
preclude his claim of actual innocence on application for writ of
habeas corpus based on evidence that was unavailable at the time
he pleaded guilty (Ex Parte Tuley, 109 S.W.3d 388). Brady viol
ation was made by State prosecuting attorney by withholding ex
culpatory evidence favorable to defense from Petitioner and his
attorney (Brady v. Maryland, 83 S. Ct. 1194). The exculpatory evid
ence withheld could have determined a different outcome had Appli
cant known about it. A habeas applicant claiming actual innocence
is not claiming that the evidence at trial was insufficient to
support the conviction; on the contrary, the successful applicant
shows by clear and convincing evidence that, despite the evidence
of guilt that supports the conviction, no reasonable juror could
have found the applicant guilty in light of the new evidence
(U.S. v Timbana, 222 F;'3d 688). Petitioner's defense attorney was
ineffective and did such a poor job that clearly it meets the
critera for ineffective assistance of counsel under the Strickland
standard. He did not investigate the case, did not file any pre
trial motions, and misled Petitioner to plead guilty without exam
ining any of the evidence. Valid, intelligently made plea does not
become vulnerable to later attack if defendant did not correctly
assess every relevant factor entering into his decision (State v.
Vasquez, 889 S.W.2d 588). Petitioner was confused and did not know
or understand the consequences of his plea and attempted to with-
                                  10
draw it (Schnautz v. Beto, 416 F.2d 214). Court made plain error
in not allowing Petitioner to withdraw his guilty plea. Petition
er's mental limitations made a colloquy inadequate and should have
conducted a competency hearing or inquiry (Monroe v. U. S.,
463 F.2d 1032; Fed. Rules of Crim. Proc. Rule 11). Applicant's
guilty plea should be set aside (Timmreck, 441 U.S.780, 784,
95 S. Ct. 2085, 60 L. Ed. 2d 634 (1979)).




                                   11
                          Prayer for Relief


     Wherefore, premises considered, Petitioner prays the
Court of Criminal Appeals of Texas grant this Petition for
Discretionary Review and set aside his plea of guilty and
reverse and remand this cause back to the trial court for
repleading.
                             Respectfully Submitted,


                               V^JSJ. £*. YPaMaj
                             Randolph Lee Nobles, Petitioner
Executed on this   "2.Q    day of January, 2015.

                            Certification



     I, Randolph Lee Nobles, prisoner no. 01686000, being
currently confined at the Sanders Estes Unit in Johnson
County, Texas, declare under penalty of perjury that the
foregoing is true and correct to the best of my knowledge
and belief.




                              Randolph Lee Nobles




                                  12
                          Appendix

(a) Judgment Sheet and Indictment
(b) Official Notices from Court of Criminal Appeals
U; Attorney letter dated June 2, 2010
(d) Attorney letter dated October 16, 2013
(e) Attorney letter dated July 8, 2014 "
(f) P.S.I. Report                "   '   "
(g) Transcripts -Punishment Hearing (8 pages)
(h) State Fire Marshal's Investigation Report (3 pages)
(i) Excerpts from Wilson County New*(3 pages)
   Lead investigator Carlos D Garza was arrested on
   multiple counts of sexual assault 4 days after the
   interview with Randolph Lee Nobles.




                            13
                                                                                                                   b/

                     CAUSE NUMBER:/£> - O^- 0 ¥ t~ CRW
  STATE OF TEXAS
   vs.

  RANDOLPH LEE NOBLES

  OFFENSE:        Arson                                                              BOND: $100,000

  DEGREE:         2nd                                              DATE FILED: March 3,2010


  IN THE NAME AND BY THE AUTHORITY OF THE STATE QF-TEXAS^the
  Grand Jury, dulyselected, organized, sworn and impaneled as such forthe County of
 Wilson, State ofTexas, atthe October, A.D., 2009, Term of the 81st/218th Judicial'
 DistricrCourt for said County, upontheiroaths present in andto said Court, thatonor
 about the 7th day ofDecember, 2009, and before the presentment ofthis indictment in^                              &"

 toe County and State aforesaid RandolphNobles (hereinafter styled Defendant), did then
 and there:


                                                     Paragraph A
 with intent to damage and destroy ahabitation located at 133 Spring Valley Drive,
Adkins, Texas, start a fire, or cause an explosion, by using flammable accelerants,
knowing thatsaidhabitation hadlocated within it property belonging to another, to-wit:
furniture, belonging to Joan Thuuipsun;

                                                    Paragraph B'
withintentto damage and destroy a habitation located at 133 Spring Valley Drive,
Adkins, Texas, starta fire, or cause anexplosion, byusing a flammable accelerant, and
the said Defendant was reckless about whether the burning orexplosion would endanger
Ayl~fe of some individual or the safetyof theproperty of another, to-wit: Joan
1 • "M-.n:'..j, hy-a ;inga flammable accelerant to starta fire or cause an explosion;

AGAINST THE PEACE AND DIGNITY OF THE STATE.




                                                              Foreman of the Grand Jury


                     I. DEBORAH BRYAN, POT8CT CLE'S 0FMLSO7J CITY TEXAS
                     DO HERESY CERTIFY THAT THE HffiEGOBG IS ATRUE WD GORPECT
                    COPY OFTHE ORIGINAL fSfO/S'.'D OF RECORD IN l!Y OFFICE
                    W1TK0SS f.!Y OFFICIAL MA© AKp SEAL THIS

                                                     DEBORAH 8RVAW. District Gsric
                                                     WIL50;JC016T/,F.                   _____         fct3o' f^j

                                          (a) Indictment
                                         CASENO.10-03-O0048-CRW                       Count
                                                        INCIDENT NO./TRN:
    The State op Texas                                                5             In The 218TH District
    v.
                                                                      §
                                                                      §             Court

   RANDOLPH LEE NOBLES                                                §            WILSON County, Texas
   State ID No.: TX
                                                                   §

            .Judgment of Conviction bt P-pukt^-Waiver nv .Timvtptai.
  Judgo Presiding:          HON. STELLA SAXON                         Date Judgment
                                                                                              11/8/2010
                                                                      Entered:
  Attorney for State;       AUDREY LOUIS                              Attorney £>r
                                                                      Defendant:             ED SHAUGHNESSY
  Offense for which Dflfen^nt Convirt»w-
  ARSON
  Charging Tn?trt,nfn^;
  INDICTMENT
  Date of OflfrryfT                                             28.02 Penal Code
  12/7/2009
  Degree of (ifcrifG
  2ND DEGREE FELONY                                             PhatnOffBim;                        Kndfnf^ ftn DeadlyWeapon;
 Terms at Plea Baiffiifa.                                       GUDLTY                              N/A


 Plea to 1« Enhancement
 Paragraph:                         N/A                     Plea to3*Bnhnncement YEARS INSTITUTIONAL DIVISION, TDCJ
                                     THIS SENTENCE SHALL BUT.' CONCURRENTLY.

«-N/A                              £fisa±fflafeE I^fiaa:                  ^                                      —

D'siiseof^^^^

'inio
Credited:                                          to
                                                                 JFronj        to
              ag^»^«"*^—t*^^^^-,—J--,r11, „„,„,
irpeniB.Ht«bnMtto0,anint,nl,d                   P.O. BOX 12308, CAPITOLSTATION, AUSTIN, TEXAS 78711




12/5/2014                                v,   V;/iC:
NOBLES, RANDOLPH LEE Tr. Ct. No. 10-0^-048-CRW-D                                     WR-75,795-04
On this day, the application for 11.07 Writ of Habeas Corpus has been received
and presented to the Court.
                                                                                Abel Acosta, Clerk

                              RANDOLPH LEE NOBLES
                              ESTES UNIT - TDC # 1686000                             L • ' ...; .-/
                              1100 HWY. 1807
                              VENUS, TX 76084




SB 76084                       ll-,--iHf,|-*If-H'I-'|J-lf|,-lil-l||I»lIni-|-I»-ilIl»f|,,fIl'

                 OFFICIAL NOTICEFROM COURT OF CRIMINAL APPEALS OFTEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN. TEXAS 78711




 12/17/2014    •-''—-                                f---i-'Z*,.r. •
 NOBLES, RANDOLPH LEE Tr. Ct. No. lb-03-048-CRW-D                                       WR-75,795-04
 The Court has dismissed without written order this subsequent application for a writ
 of habeas corpus, TEX. CODE CRIM. PROC. Art. 11.07, Sec. 4(a)-(c).
                                                                                   Abel Acosta, Clerk

                                RANDOLPH LEE NOBLES
                                ESTES UNIT - TDC # 1686000                        ._• ,"• •-,
                                1100 HWY. 1807                               =-. ' \
                                VENUS, TX 76084                           • ; •-•




  3B -7BOS4                       lll,i,l,,,,lll,lll,l,^l,ll,ll'^l,ll,l,,l'llHl"l,l,ll,lll,l!l,




                                                                               (b)
Edward E Shamghnessy, HI.
§06B.IX)CUSTSXRJiKr
SANAHTOKIO, TEXAS 7821S
PHONE: (glO) 2ia.. 6700


      Audrey Louis
      Assistant District Attorney
      81st/218th 3udicial District
      Wilson County,, Texas
      1327 Third Street
      Floresville, Texas 78114

      Re: The State of Texas v. Randolph "Randy" Lee Nobles
          Cause No. 10-03-048-CRW

      Tune 2, 2010

      Dear Ms. Louisj

           As you are surely aware ray client "Randy" Lee Nobles stands
      charged by way of an indictment with the offense of Arson alleged
      to have been committed in your jurisdiction on December 7, 2009.
      You might recall that his original attorney was allowed to
      withdraw from representing "Randy"; hence I am the second
      attorney on this case. Unfortunately, his prior attorney did not
      transfer the discovery package to me after withdrawing; hiHcTl—
      am presen-ely without a discovery package on "Randy's" case.
            I was hoping that you might be able to send me a copy of the
      discovery package in the enclosed envelope. I am pretty "fired
      up about this case and want to get to work on it while the
     matter is still "hot".



     Sincerely yours, your obedient servant,

     Edward F. Shaughnessy,\lll
     Attorney at Law

     Cc: Randy Nobles




                                          (c)
Edward F. Shaughnessy, HI.
206 E. I£>CUST STREET
SANANTONIO, TEXAS 78212
PHONE; (210) 212 - 6700




      October 16,2013


      Rand> Leo Nobles
      1100 FM 1807
      Venus, Texas 76084


      DearMr. Nobles,

      Ireceived your letter requesting the "transcripts" ofyour case. Ido not have "transcripts-
      pertaining to your case, Ido have your discovery packet. Ihave enclosed your discovery
      packet in its entirety. Ihope you find this information helpful.

      Sincerely,

      3^   Vto*   . *?*'
      .4, l, ^hjAA.^Vr^^J •
      Edward F. Shaughnessy, I|I

                                \




                                                    (d)
Edward K SliaiigSmessjj III.
206 E. LOCUST STREET
SAN ANTONIO, TEXAS 78212
PHONE: (210) 212 - 6700


      July 8,2014


      Randolph L. Nobles
      "SiDrte&eotre
      Sanders Estes Unit
      1100 HWY 1807
      Venus, TX 76084-39&6"




      RE:     Forensic Report


       Dear Mr. Nobles,

              Thankyou for contactingme about your caseat hand. Ifyou will please return a
       letterincluding your friend's contact information aswell as provide himwiththat ofmy
       office 1will be happy to assist you further in your matter.



       Sincerely,


       'Edward F, Shaughnesly, III     I
       Attorney-at-Law       '          \
       206 E.Locust St. .                   \
       San Antonio, TX 78212
       (210) 212-6700




                                                        (e)
  PRE-SENTENCE INVESTIGATION REPORT
  RANDOLPH LEE NOBLES
  CAUSE # 10-03-048-CRW •
  Page 5

  EDUCATION


  .     Mr. Noblesreports he never attended high school and dropped out ofschool after
  completingthe seventh (7) grade in 1974. Defendantreports never attempting to obtain aGED
  2hT •?Z*0*5,
  S                eSt?Pped
       Ijust can tput         g0ing Defendant
                      it together". t0 sch°o1 because
                                               reports heJ«   "^dn'tproblems
                                                       experiencing   tea** anything.
                                                                              learning Defendant
                                                                                       in school
  and attended remedial classes. Defendant reports his desire to continue school ended so he just
         In preparation for ap^e-sentence-investigation, the Adult Placement Indicator would
  normally beadministered, however due tothe feet that defendant can notread orwrite this
  assessment was not administered. This instrument helps determine'the rearfinp 1^1»f«n
...m&vidual through aseries ofvocabulary and comprehension questions. The defendant
  actmowledged mat he cannot read or write and was not interested in any attempt

 MILITARY

      ' Mr. Nobles reports never having served in the United States Armed Forces.

 EMPLOYMENT

 ni^^—rT^01* he k* faeen raewptoyed for the last six (6) months, priorto being
 }^£Xt£SZ^       2009KDefendantreports severalemployers in'tSlast£%.
 S S t ' def^^r^°^ WOT^g^astructuralweIderforZachary Power at Calaveras •
"K££?^^                                            Defendantreportshemovedoftenasheeasny
 aZS£222S£ fff1 **"* Jacksonvi11^ Korida; Engels, Mississippi and New
SSnTt^^,J? d?fcndaf reports all Ms employments have been in structural welding


FINANCIAL




 *2M9 DeSS
J±2m:           n° T^f°r
      Defendant reports        MT*°d-
                        no outstanding bills.Defendantta  been m«»«*
                                              The defendantreports owningsince
                                                                          a2006DecemTer
                                                                                 Chevy
SSTm^h           ^^yP^edonJoan
assets. Mr. Noblesreports his driver licenseThompson' s property.since
                                             has beensuspended     DefendaSpom       no oto
                                                                       age eighteen(lT)

                                                      (f)
        1
                                  PUNISHMENT HEARING
        2
                                  (November 8, 2010)

        3

     4
                          THE COURT:       Cause number 10-03-0048, State
     5       versus Randolph Nobles.
     6
                          MS.   LOUIS:     State's ready, Your Honor.
     7                    THE COURT:      You are Randolph Lee Nobles?
     8
                          THE DEFENDANT:       Yes, ma'am.
     9
                          THE COURT:      And I think we were in court-
 10
            previously and I'd asked -- go ahead and be seated. I'd
 11
            ask for the State to please state for the court, the
 12
            prior proceedings in this matter.
 13
                          MS. LOUIS:      Your Honor, on July 14th
 14
            Mr. Nobles pled guilty to the offense of arson, a
15
            se^ojid^deg^e^^                of eight years and
16
<=•«;       £?5t1t»t1on of $5,772.56. On October 4th the Fourth
 \1
            Court —we were set for sentencing and Mr. Nobles asked
18
            to withdraw his plea at that time and the court reset
19
            the case to review the plea and review the
20
            admonishments, and we're before the court today for
21          sentencing.
22
                          THE COURT: Mr. Shaughnessy, does this
23
            correctly state the prior proceedings?
24
                          MR. SHAUGHNESSY: Yes, Your Honor, the only
25
            additio-ns Iwould add is that there were a couple dates
                                         (g)
 1    set for sentencing that for one reason or another,

 2    communication between probation and court or probation
 3    and myself or for whatever reason the sentencing was
 4    reset and then it had to be reset when I had to leave

 5    the state for family business back in mid October.
 6            But, yes, the district attorney states correctly.
 •7   When we left off of court in early October the court
 8    requested that the court reporter transcribe the plea
 9    that was entered into before this court in July of 2010
10    I believe that has been done and it speaks for itself.
11    I don't know how the court views it.

12            I believe my client's position remains the same,
13    that being he wants to withdraw his plea, get a new
14    attorney and start back over from the beginning.         Could
15    I check and make sure that's correct?
16                     THE COURT:   Yes.

17        (attorney/client discussion)
18                     MR. SHAUGHNESSY:      That is correct, Your
19    Honor

20                    THE COURT:    So Mr. Nobles, the last- we were
21    here I did not have Mr. Turner here on that day and I
22    said I would be getting a copy of the court's --
23                     THE DEFENDANT:      Yes, ma'am.
24                     THE COURT:   --hearing, which I have and
25    have reviewed.     In the meantime somewhere about October
 tr
.i    i <




                                                                                                                                              m


             1   the 6th I got a --

            2                                              THE DEFENDANT:                          Yes,            ma'am.

             3                                             THE COURT:                     --number of papers from you

             4   dated July the 14th., but not mailed to me until

             5   October           the 6th.

             6                                             THE DEFENDANT:                           Right.
             7                                             THE COURT:                     And you are wanting to withdraw

             8   your plea?

             9                                             THE DEFENDANT:                           Yes, ma'am, please.
            10                                             THE COURT:                     And state for me,                    sir,   again

            11   why you want to withdraw your plea.
                 '   " '"•   -""   •••••   —••!••   —Ml-          ,.|   |,   II.-.I..II    I-   •••1111   I   '   ^'




            12                                             THE DEFENDANT:                           Ma'am?

            13                                             THE COURT:                     State for me again why you want

            14   to withdraw your plea.
            15                                             THE DEFENDANT:                           He coerced me into signing
            16   the papers, Your Honor, when I have evidence to show

            17   that I did not burn the house down.                                                                    I've got proof of
            18   that.

            19                                             THE COURT:                     So you're claiming your lawyer
            20   coerced you into signing these papers?
            21                                             THE DEFENDANT:                           Well,              between him and the
            22   State's attorney there, they told me -- they said take
            23   four years on the truck and trailer and not what's in

            24   that paper there and not have to get life in prison
            25   without parole and all of this if I didn't take eight
                                                                                     m
 1   years right then.            And then she says she didn't have the

 2   file, the motion for discovery file, which would come in
 3   and prove to you those days in October.

 4          He said he did have the file.                     I got a letter right
 5   here from him stating he did not ever have the file.
 6   It's right here, Your Honor.                   And then the file would

 7   have showed the court, if I would have had the file I

 8   would have never ever signed that plea agreement for
 9   nothing.       And he said, you know, like it's in my best
10   interest      to   sign that    when   I       come   to you.    He said,     no,

11   yoti can' t    take     a   plea of no -- in your best interest

12   it'   s gui Ity    or   not gui Ity.       I    saic1,   wel 1 , in my best

13   interest,      I said it three times.                 And that's when I kind
14   of teared up and I said, okay, I guess I'm guilty then,
15   which I didn't want to take that.                        I didn't want to do
16   life in prison for something I didn't>do either. ..
17          And then I got to thi'nking, well, hell, if he would
18   have had -- if he would have had the file before, him
19   right there when we stepped up there that day we
20   probably wouldn't even be eleven months of my life in
21   this jailhouse over here.
22                       THE COURT:      Well, sir, here's what I have
23   to tell you -

24                       MR. SHAUGHNESSY:             Your Honor, before you go
25   any further there's just one thing I'd like to correct.
 1    At no time did I tell Mr. Nobles he was looking at life

 2    without parole.

 3                   THE DEFENDANT:       Yes, you said --

 4                   MR.   SHAUGHNESSY:     What       I told    him was   that

 5    he was charged with a second-degree felony and then if

 6    one of his prior convictions or trips to the

 7    penitentiary in the state of Florida proved to be a

 8    final felony conviction he could be enhanced and he

 9    could face a   life sentence in the state of Texas.

10                   THE DEFENDANT:       Your Honor,       I got witnesses

11    in that room right there when he said that and -- right
12    there, and one of them in here today --
13                   THE COURT:    Sir, I don't really want to
14    hear that, but what I do have to tell you--go ahead and
15    sit down--is this.     You stood in front of me             --

16                   THE DEFENDANT:       Ma'am?

17                   THE COURT:    You stood in front of me

1.8                  THE DEFENDANT:       Yes,    ma'am.
19                   THE COURT:    I asked you how you pled.                You
20    told me guilty.
21                   THE DEFENDANT:       Yeah,    I       yes

22                   THE COURT:    I asked you if you were
23    entering this plea of guilty and you told me you were 50
24    years old and had been to the eighth grade and you told
25    me you were entering this plea of guilty freely,
                                                                              4

 1   intelligently, knowingly and voluntarily
 2                   THE DEFENDANT:     Yeah, in my best interest I
 3   did

 4                   THE COURT:     No, no, you said, "yes, ma'am."
 5   I asked you, "Has anyone threatened you or promised you
 6   anything to get you to enter this plea?"               You said,
 7   "No."     And I asked if you were pleading guilty because
 8   you were guilty and for no other reason.               You said, "I'm
 9   not guilty but, yes, ma'am, in my best interest, yes."
10   And I told you, "no, I can't take that

11                   THE DEFENDANT:     Right.
12                   THE COURT:     And you said, "Yes, ma'am,
13   I'm --" and I said, "Are you pleading guilty because you
14   are guilty and for no other reason?"          And you said, "I'm
15   guilty."

16                   THE DEFENDANT:     Yeah,    but   --

17                   THE COURT:     And then I asked you if all the
18   allegations in the indictment were the truth and you
19   told me, "No, they're not true, but I signed that
20   paper."    --

21                   THE DEFENDANT:     Right.
22                   THE COURT:     And I said, "I'm not taking
23   that.     That won't cut it.     I will not take that."            And
24   you said, after your attorney said you need to answer
25   one way or the other, let her know what you want to do
 1
          And you said, "Would you mind repeating it?" I said,
 2
          •'Are those allegations contained in the indictment true
 3
          and correct?"    And you said, "Yes, ma'am."
 4
                          THE DEFENDANT:    That's correct.

  5
                          THE COURT:    And then you went on to tell me
  6
           that you were completely satisfied with the work that
  7        your attorney had done for you on the on case.
  8
                          THE DEFENDANT:     Well, what else are you

     9     going to say, you know?
 10
                          THE COURT:    I do not know, but I know this.
. 11       I did not coerce you in any way.

 12
                          THE DEFENDANT:     No, ma'am, you didn't.
 13
                          THE COURT:    I simply asked you to be
 14        straight and honest with me.

  15                      THE DEFENDANT:     Yes, ma'am.

  16
                           THE COURT:    And I determined that your

  17       plea was freely, voluntarily, intelligently and
  18        knowingly made.

     19                    THE DEFENDANT:     Yes, ma'am.   May I say

     20     something?

     21
                           THE COURT:    And that's my determination

     22
                           THE DEFENDANT:     Okay.   See, he hadn't ever

     23     even had the file before.       I just got it myself three
      24    weeks ago where it clearly shows that I wasn't anywhere
      25    around the house when it burned down.
                                                          '•yv»*--•—. •-•'-tnr
                                                                                 @

1                 THE COURT:       So as far as allowing you to

2    withdraw your plea

3                  THE DEFENDANT:      Yes,    ma'am.

4                  THE COURT:      --I'm not allowing that and

5    we're going forward.     Are y'all ready to proceed?
6                  MR. SHAUGHNESSY:      Yes,    Your Honor.

7                  MS.    LOUIS:   State is.

8                  THE DEFENDANT:      That ain't right.

 9                 THE COURT:      The court has previously

10   ordered a presentence investigation report.           Have the
11   State and   the defense had an opportunity to review it?

12                 MS. LOUIS:      The State's reviewed the

13   report, Your Honor, and we have no objection.
14                 MR. SHAUGHNESSY:          No objections, Your

15   Honor.   We've had an opportunity to review it and we

16   received it in roughly the third week of September.

17                 THE COURT:      the court will consider it.
18   Does the State have further testimony for the court's

19   consideration?

20                  MS.   LOUIS:   Not at this time, Your Honor.

21                 THE COURT:       Does the defense have testimony

22    for the consideration of the court.

23                  MR. SHAUGHNESSY:         No, Your Honor.            We would

24    like to emphasize certain things in the PSI.
25                  THE COURT:      I wi11    consider your arguments
                                                                  ^^s.


ftiir-.
                              STATE FIRE MARSHAL'S OFFICE
                                               INVESTIGATION REPORT
                                             TEXAS DEPARTMENT OP INSURANCE

                                                  SENSITIVE

    Case#     10-127-12     Investigator;'              Dean Shirley         Date ofReport:   2/26/10
    Case Report Narrative


    On December 9, 2009 A Warrant of Arrest of Randolph Lee Nobles was issued by Justice of the
    Peace Ernest Devora, Precinct 1,Wilson County for the charge of Theft >$500 f> •&
  •8'f.       .
                                     STATE FIRE MARSHAL'S OFFICE
                                                      INVESTIGATION REPORT
                                                    TEXAS DEPARTMENT OF INSURANCE

                                                         SENSITIVE

         Case#      10-127-12      Investigator;          •   . Dean Shirley          Date of Report:   2/26/10
         Case Report Narrative



         CANINE EXAMINATION

         DSFM Pleasant searched the scene for Indications of ignitable liquids with Canine Tess. See K-9
         Report included in this case file. Tess made three indications. The first was on the ground under the
         area of the living room at the west end. The second was in the hallway leading to the living room from
         the family room. The third was in the family room near the end ofthe sectional sofa.

        I EVIDENCE
                      Evidence         Soil
                      Evidence #       1
                      Date/ Time       12/10/2009
                      Address          133 Spring Valley, Adkins, Tx
                       Location        Ground under east side of formal living room
                      By:              T. Pleasant
                      Canine           Tess
                      Note:            Submitted to Arson Lab with Negative results
                      Evidence         Carpet Pad, Carpet, Fire Debris
                      Evidence #       2
                      Date/ Time       12/10/2009
                      Address          133 Spring Valley, Adkins, Tx
                       Location.      .Hallway, at South Bedroom
                      By:              T. Pleasant
                      Canine           •Tess
                      Note:            Submitted to Arson Lab with Negative Results
                      Evidence         Carpet Pad, Carpet, Fire Debris
                      evidence #       3
                      Date/ Time       12/10/2009
                      Address          133 Spring Valley, Adkins, Tx
                      Location         Family/Living room at Dining room entry
                       By:             T. Pleasant
                      Canine           Tess
                      Note:            Submitted to Arson Lab with Negative results




                                                                Page 5

                                                                                                        Form REP2, rev 5/26/04
                                                     (h) 2 of 3 pages
                                       UX £1. JL AU X'-B.-ILVJQ LYXfTXje^yjLJLjra.M-J ij v/Jf JL' XV«»JC*
                                                              INVESTIGATION REPORT
                                                        TEXAS DEPARTMENT OF INSURANCE

                                                                 SENSITIVE

Case #       10-127-12             Priority     2          Investigator   Dean Shirley                                     Status      Active
Day of Fire | Monday               Date of Fire     12/07/09           Time of Fire        9:27 PM           Cause of Fire          Incendiary
Date of Request         12/08/09                Date Case Assigned | 12/09/09                        Date of Investigation          12/10/09
City of Fire | Adkins                                             County of Fire             | Wilson
Location of Fire [ 133 Spring Valley
Type of Fire Investigation | Mobile Home                                   Injuries j No                         Deaths      No

                                                                       OWNER
Full Name | Joan PolanThompson                                                                           Phone #
Address I 133 Spring Valley, Adkins, Texas78101
Race       White      Other                          Sex      Female       Age        55             Date of Birth     04/13/54
Social Security #-4-459.02-7887-                                          -Driver's License #         6251676?
Insurance [Yes           I Insurance Company Name I American Modem (865) 380-2220
Policy #     0360045418994                                                                 Effective Dates      07/20/05          To      07/20/10
Amount of Policy; |    Structures 84000                                                     Contents $     42500
Adjusters Name     Joe Castillo - Homefirst Agency                                            Adjusters Phone #       512-698-1974
Agents Name                                                                                   Agents Phone #
Agents Address

                                                                    OCCUPANT
Full Name          Same as above                                                                         Phone #
Address
Race                  Other                          Sex                   Age.                      Date of Birth
Social Security #                                                          Driver's License #
Insurance      No         Insurance Company Name
Policy #                                                                                   Effective Dates                        To
Amount of Policy; |           Structures                                                    Contents S
Adjusters Name                                                                                Adjusters Phone #
Agents Name                                                                                   Agents Phone #
Agents Address

                                                    l£l DISCOVERED U REPORTED FIRE"
Full Name          Joni Johnson                                                                          Phone #     8302174463
Address | 132 Spring Valley, Adkins, Tx 78101
Race                  Other                          Sex                  Age                        Date of Birth
Social Security #                                                          Driver's License #

                                                                   REQ-UESTQR-
Full Name | EdwinBaker,Wilson CountyFire Marshal                                                         Phone#      830-391-1713
Address
Race                  Other                          Sex                  Age                        Date of Birth
Social Security #                                                          Driver's License #

                                                                MOTOR VEHICLE
Type of Vehicle                         Year                    Make                                     Model
Vehicle Use                         Color                      VJ.N. #                                               L.P.#

                                                             OTHER INFORMATION
Other Investigating Agencies           I Wilson County S. O. Carlos Garza
Responding Fire Departments | Kicaster VFD, La Vemis VFD, Eagle Creek VFD, Stockdale VFD
Weather Conditions            cool and clear           Wind Direction       NortheasfTo Southwest                            Velocity j 0-5 mph
                                                       ADMINISTRATIVE SECTION
Arson Lab Utilized                            Yes    Smoke Detectors Present Yes                             K-9 Utilized                  Yes
Approved By
                                                                                                         Date

                                                                                                                                    FormREPl,Rev 8/2/04
                                                (H)3 of3 pages
. 'KVilson County News -Section A: General News -Grand jury indicts former investigator                       f




   Grand jury indicts former investigator
   William J. Glbbs Jr.
   Wilson County News
   May 18, 2010

   Cari!s°D
   t-anos v,CSS^l^*?"™**                  tW° S^arlte
            barza. Tbe Indictments were among           ™'cbytments
                                               27 returned          against
                                                               the grand juryformer Wilson County Sheriff's Office Investigator
                                                                               May 14.




  that occSJrefonlJabo^rrh S91"^^'^..6^,3359^ and. one count of offldal oppression stemming from an incident
  lna%n?prj2e Sarch              '"* 3Ctln9 Under the color of h,s emP'°yment, allegedly subjected afemale to an
  I^ooerS^SSih^ C'aS^ Ami?d5m,ean°'V Punishable by up to one year In jail and afine of up to $4,000.

  ^^S^S^S^f1"07^' reSigned h,s P°s,t,on foI,owln9 hls »"• ™arrest At that time, he was
  an 32SSXS&5?!Sa^^                                                      °f C,V" ri9htS' re'ated t0 Ga-'S a»^d Performance of
  Since thatarrest, Garza was free on$50,000 bond.

 2£$i!^^                      Ehat»more/Wi,son County sheriffJoe D-Tack,tt 3r-sa,d May14- "K's na**w** ark»
 SSK£X*               P?t°4 2ns?S^WtffSSKS£?W
 through the ranks to become an InvesOgator. ^ 9S P°'iCe°r?Ce ^ *' 1994'
                                                         DePartment'      Gara'asWadeputy
                                                                     was hired     ho formeriV worked
                                                                                          and rose
 mS pla^o^^^                                                               and Education, Garza became certified in 2008 as a
 during his nearly 23-year career Cldents a,,e9ed by the char9es' tnere was no record of disciplinary action against Garza
 Officiate confirmed ttat^^^fer^                                    from ^ ^ ^ ^ ^ ^ ^




                                                 (i) 1 of 3 pages
 Wilson County News -Section A: General News -Former investigator to spend next four years behind bars
                                                                                                                                             it




   Section A: General News

  Former investigator to spend next four years behind bars
                                                              William J. Gibbs Jr.
                                                              Wilson County News
                                                              September 14, 2011
                                                              444 views


                                                              I!0'!31™*'
                                                              former WllsonLSTrily TO?fi!e
                                                                           •r^tD:fUmM OfficeaCareer  of fightlng
                                                                                             Investigator         crimeand
                                                                                                           will spend       he,Pln9
                                                                                                                      the next      to Putcriminals
                                                                                                                               four years on the otherbehind
                                                                                                                                                        side ofbare.
                                                                                                                                                                 the No
                                                                                                                                                                     bS
                                                              following his Sept. 6pleas of guilty to two counts of Improper sexual activity with aperson in custody
                                                              Court records indicate that Garza?accepted the plea deal prior to jury selection. After beina sentenced bv J
                                                              Donna Rayes of the 81st Judicial District, he was transported to theTwilson^CountyJaf. There heSiawai
                                                              transfer to a state Jail by theTexas Department ofCriminal Justice.                              '
                                                              District Attorney Rene Pefia of the 81st Judicial District said Garza will be required to serve "dav for dav" o
                                                             two-year conserve sentences. He will no longer be allowed to serve as apea«TofflleTpefTa LSI.
                                                             *S~Hn° ?Ver *? C°^e of 15 years attne wl,son Countv Sheriffs Office, rose through the ranks to be.
                                                             JailXedS2££S3             2°?°'
                                                             imnmnTl ,fii 1?1P rtirmed an ,naPP«»Pri«te
                                                                                              """^l"9 h'search,
                                                                                                         S arreStresulting
                                                                                                                   Th,s wasin afterafemale  '"Sea
                                                                                                                              his being charged with onehecount
                                                                                                                                                           Wisonec
                                                             oT^ePp,eaS!             *"*" "^^ '" CUSt°dy a"d 0fficial °Ppresslon- ^ ,atter «SS^3S£S
                                                             rQSu°„fd!!f1?!!fd Were tW01     Wilson County News - Section A: General News - Defendants getnew court dates-

         t_-tU-^_Vttfdtali-M_i


         Section A: General News                                                                       :                                                                          :
      Defendants get new court dates
     William J. Glbbs Jr.
     Wilson County News
     October 19,2010 | 866 views
     Sentendng for 50-year-olo_^^g«oBi^ho-in July pled guilty to one count ofarson, is now set for Nov. 8, according to court records. Judge Stella Saxon of the 218th District«
     was initially set to sentence him Oct iz.
H^ Nobles was charged with arson for his admitted rote in aDec. 7, 2009, fire thatdestroyed amobile home on"Sprlng Valley Drive in Kicaster.
     Also rescheduled is the trial ofJesse EHseo Barhlght, 34, ofSeguin, charged with two counts ofintoxication manslaughter with amotor vehicle for the Sept.13, 2009, deaths ofSimon ar
03 ^^S^%o^mJ»^Sn forXial, whlchTas'initially set to begin Oct 25, has been rescheduled for Dec. 13. Barhlghts next scheduled, court appearance is for ado
O    call Nov. 23, according to court records.
n Following the same schedule is Brian Q. Hernandez, 30, of Corpus ChrisB. He is charged with two counts ofaggravated assault causing serious bodily injury to afamily member for his all
—' rote In the Aug. 28, 2009, shootings ofhis estranged wife and her father In Sutherland Springs.                                .                                          ______
T3


ro ^^^Ome^^^^i^^^^^^'^^^^^^^^'a person '" aa^lrofarnja^
tn   »    *     —      -,       ^b,—.-,               ._ _ i --___«——•_^__^_a_^——g—«»™"™—»'"^»s*=~**,',~~—''—ll~*
     Stilt set for jury selection Oct 25 is Hector Esqueda, 23, ofSan Antonio, charged with three counts of intoxication manslaughtertor hisallegedI rote in aJune 7, 2009, crash on U.S. 181!
     of Poth. The crash claimed the lives ofhis three passengers, Prisdila Montoya, 20; Orlando Brown, 18; and Kara Denkewalter, 20, a« ofSan Antonio.




     Copyright © 2011 Wilson County News. All rights reserved. Web development byDrewa Designs.




                                                                                              o            .        .                                                         o
. K
                                                                       •»•»

                     Court of Criminal Appeals of Texas

                                                   January ______> 2015

  To each of the judges who sit on the Court of Criminal Appeals:

          I am Randolph Lee Nobles, TDCJ-MTC No. 01686000. I would
      like to express my thank to the judges; I thank each and every
  one of you for taking the time to look at the habeas corpus writs
  and the Petitioner for Discretionary Review.
       I do not know how to read or write, and I must rely on the
  paralegals and writ writers to do all the reading and stuff for
  me. I can only imagine how hard it must/be for each and every one
      of you to have to sit and read each one of these writs, day in
  and day out, and to make the decisions on people's lives.
       Thank you so much for the things that you do for me as well
  as the other inmates that are in the prison system.
       Once again,, thank you so much for the things you do. God
  bless each and every one of you.

                                    Sincerely,


                                       W. d£« V^t^W
                                    Randolph Lee Nobles